Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/14/2021 has been entered.

Response to Amendment
Applicant's amendment filed on 5/14/2021 have been entered and fully considered.  Claims 1, 6, 11, 15 and 18 are amended, claims 3, 5, 10, 12 and 14 are canceled, and claims 1, 2, 4, 6-9, 11, 13 and 15-18 are currently pending.

Response to Arguments
Applicant's arguments with respect to claims 1, 2, 4, 6-9, 11, 13 and 15-18 have been fully considered but are moot based upon the new grounds of rejection necessitated by applicant's amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4, 6-9, 11, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Veteikis et al. (US 2013/0347103 A1), hereinafter Veteikis, in view of Suzuki et al. (US 2002/0172178 A1), hereinafter Suzuki, further in view of Cai et al. (US 2016/0143085 A1), hereinafter Cai. 

Regarding claim 1, Veteikis teaches a system for determining an ideal configuration of a network (Figure 1 and Paragraph 0080; network testing system.  Figures 8 and Paragraph 0249; application-level simulation to dynamically modify simulations parameters), the system comprising: 
a device under test (Figure 1 and Paragraph 0080; testing performance of one or more network devices 14 using a network testing system); 
a network simulator configured to generate a simulated network (Figure 1 and Paragraph 0084; network testing system 16 is configured to model and simulate network traffic, and may act as virtual infrastructure and simulate traffic behavior of , and to provide the simulated network to the device under test (Figure 1 and Paragraph 0081; network testing system 16 configured to simulate a realistic combination of business, recreational, malicious, and proprietary application traffic at sufficient speeds to test both performance and security together using the same data and tests.  Paragraph 0084; the resulting network traffic originated from the network testing system 16 may drive the operation of a test system 18 for evaluating the performance and/or security of the devices 14 and system 18); and 
a network analyzer connected to the network simulator (Figure 1 and Paragraph 0086; packet capture subsystem 20 [equivalent to the network analyzer in the claim language] coupled to the packet generation and measurement subsystem 22 [equivalent to network simulator in the claim language] in the network testing system), wherein the network analyzer is configured to capture data traffic via the connection to the network simulator (Figure 1 Paragraph 0086; packet capture subsystem 20 capturing the generated packets generated by the packet generation subsystem 22, performing application simulation and security testing), and to identify a single application or a set of applications of the device under test (Figure 1, Paragraphs 0086, system 16 is configured to generate and analyze packets at line rate, while simultaneously capturing the same traffic, performing application simulation.  Also in paragraphs 0219 and 0220; networks also analyze traffic beyond individual packets and instead look at application flows. This is known as deep packet inspection.  To properly exercise these systems, higher-level application data is sent on top of the network.  ; and 
wherein the ideal configuration of the network is thereby determined based on behavior of the simulated network (Paragraph 0638; latency boundaries of ranges may be modified for one or more subsequent intervals, based at least in part on the average and standard deviation measured in the previous interval. Where these enhanced measurements are taken during a simulation, they may be presented to a user to illustrate how network latency was affected over time by events within the simulation).
Veteikis may not specifically teach wherein the network analyzer is further configured to determine an inactivity timer of the network based on the data traffic, wherein the inactivity timer is comprised by a base station of the network, and wherein the network analyzer is further configured to determine an optimal configuration for the inactivity timer in order to save energy.  In an analogous art, Suzuki teaches wherein the network analyzer is further configured to determine an inactivity timer of the network based on the data traffic (Paragraphs 0022, 0023 and 0034; a memory for storing an inactivity timer value as a timing when the connected state is changed to the dormant state, according to an application type, a connection destination type, or a traffic pattern), wherein the inactivity timer is comprised by a base station of the network (Figure 1 and Paragraph 0063; an inactivity timer for monitoring transmission/reception of data on a radio channel is set in the base station 102), and wherein the network analyzer is further configured to determine an optimal configuration for the inactivity timer (Paragraphs 0022, 0023 and 0034; a memory for storing an inactivity timer value as a timing when the connected state is changed to the dormant state, according to an in order to save energy (Paragraphs 0019 and 0021; when inactivity timer reaches the set inactivity timer value, changes from the connected state to the dormant state, thereby saving energy).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Veteikis and Suzuki because it would solve the problem that surplus processing due to connection/disconnection of the radio channel is increased, and the use efficiency of the radio channel is lowered (Suzuki, Paragraph 0006).
The combination of Veteikis and Suzuki may not specifically teach wherein the inactivity timer is a long discontinuous reception cycle timer.  In an analogous art, Cai teaches wherein the inactivity timer is a long discontinuous reception cycle timer (Paragraphs 0060 and 0062; a base station may determine the DRX configuration.  The DRX configuration may include various timers, such as long DRX cycle timer [long discontinuous reception cycle timer].  Further, the base station may determine the updates of the parameters, for example, when there is a change in traffic situations).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Veteikis, Suzuki and Cai because it would save power (Cai, Paragraph 0062).

Regarding claim 11, claim 11 recites similar features as claim 1, therefore is rejected for at least the same reason as discussed above regarding claim 1.


Further, Veteikis teaches a non-transitory computer-readable storage medium including one or more sequences of program code, where, when the program code is executed on one or more processors of a device, the device is caused to perform a process (Paragraphs 0007 and 344; a tangible, non-transitory computer-readable media comprises a configuration file that when loaded by a configurable logic device (CLD) configures the CLD to perform steps of a process) for determining an ideal configuration of a network (Figure 1 and Paragraph 0080; network testing system.  Figures 8 and Paragraph 0249; application-level simulation to dynamically modify simulations parameters).   

Regarding claim 2, the combination of Veteikis/Suzuki/Cai teaches all of the limitations of claim 1, as described above.  Further, Veteikis teaches wherein the device under test is a wireless communication device (Figure 1 and Paragraph 0083; devices 14 may include any type or types of network device, e.g., wireless access devices, servers, computers, and/or any other type or types of devices configured to communicate with other network devices over a communication medium).

Regarding claim 4 and 13, the combination of Veteikis/Suzuki/Cai teaches all of the limitations of claims 1 and 11, as described above.  Further, Veteikis teaches wherein the network analyzer comprises a calculation device configured to determine the ideal network configuration based on the data traffic (Paragraph 0638; latency 

Regarding claim 6 and 15, the combination of Veteikis/Suzuki/Cai teaches all of the limitations of claims 1 and 11, as described above.  Further, Cai teaches wherein the inactivity timer is one of a discontinuous reception inactivity timer, a short discontinuous reception cycle timer, a discontinuous reception short cycle timer, a discontinuous reception retransmission timer, an on-duration timer, and a discontinuous reception cycle timer (Paragraphs 0060 and 0062; DRX configuration may include various timers, such as on-duration timer, inactivity timer, long DRX cycle timer, short DRX [discontinuous reception] cycle timer, retransmission timer, etc).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Veteikis, Suzuki and Cai because it would save power (Cai, Paragraph 0062).

Regarding claims 7 and 16, the combination of Veteikis/Suzuki/Cai teaches all of the limitations of claims 1 and 11, as described above.  Further, Veteikis teaches wherein data of the network comprises payload and signaling data (Figure 1, Paragraphs 0080-0082; network testing system 16 configured to simulate a realistic combination of business, recreational, malicious, and proprietary application traffic at sufficient speeds to test both performance and security together using the same data and tests.  Network 12 may include any one or more networks which may be implemented as personal area network, local area network, a wide area network, a 

Regarding claim 8, the combination of Veteikis/Suzuki/Cai teaches all of the limitations of claim 1, as described above.  Further, Veteikis teaches wherein the device under test comprises a defined set of applications (Paragraph 0219; high-speed packet generation and analysis can analyze traffic beyond individual packets and instead look at application flows.  Paragraph 0083; devices 14 may also include any hardware, software, applications, etc.  Paragraph 0084; complex models can be built on realistic applications such that a system 18 can be tested and evaluated under realistic conditions, but in a testing environment).

Regarding claim 9, the combination of Veteikis/Suzuki/Cai teaches all of the limitations of claim 8, as described above.  Further, Veteikis teaches wherein at least one application of the defined set of applications of the device under test comprises over-the-top data traffic (Paragraphs 0219 and 0220; networks also analyze traffic beyond individual packets and instead look at application flows. This is known as deep packet inspection.  To properly exercise these systems, higher-level application data is sent on top of the network.  Network testing system may include an application-level simulation and measurement subsystem to provide such functionality).  

Regarding claim 17, the combination of Veteikis/Suzuki/Cai teaches all of the limitations of claim 11, as described above.  Further, Veteikis teaches wherein the device under test comprises a defined set of applications (Paragraph 0219; high-speed packet generation and analysis can analyze traffic beyond individual packets and instead look at application flows.  Paragraph 0083; devices 14 may also include any hardware, software, applications, etc.  Paragraph 0084; complex models can be built on realistic applications such that a system 18 can be tested and evaluated under realistic conditions, but in a testing environment), wherein at least one application of the set of applications of the device under test comprises over-the-top data traffic (Paragraphs 0219 and 0220; networks also analyze traffic beyond individual packets and instead look at application flows. This is known as deep packet inspection.  To properly exercise these systems, higher-level application data is sent on top of the network.  Network testing system may include an application-level simulation and measurement subsystem to provide such functionality).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.G./            Examiner, Art Unit 2647   

/YUWEN PAN/           Supervisory Patent Examiner, Art Unit 2649